UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1201


ROBERT BRAYBOY,

                  Plaintiff – Appellant,

          v.

ROBESON COUNTY BOARD OF EDUCATION,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:07-cv-00204-H)


Submitted:   November 18, 2010               Decided:   November 24, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Brayboy, Appellant Pro Se.  Curtis Hudson Allen, III,
Deborah R. Stagner, THARRINGTON & SMITH, LLP, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert       Brayboy     appeals         from     the      district    court’s

judgment     in    Defendant’s       favor       on   his      racial     harassment      and

discrimination and retaliation claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e     to    2000e-17     (West        2003      &     Supp.      2010),     and     his

disability harassment claim, brought pursuant to the Americans

with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101 to 12213

(West 2005 & Supp. 2010).             In his informal brief, Brayboy fails

to     address     the     district     court’s            dispositive         reasons    for

disposing     of    his    claims     and,       thus,      has     forfeited      appellate

review of those rulings.             See 4th Cir. R. 34(b) (limiting review

to issues raised in the informal brief); see also Edwards v.

City    of   Goldsboro,      178     F.3d    231,        241      n.6   (4th    Cir.     1999)

(failure to raise issue in opening brief constitutes abandonment

of that issue).            Accordingly, we affirm the district court’s

judgment.     See Brayboy v. Robeson County Bd. of Educ., No. 7:07-

cv-00204-H       (E.D.N.C.    Jan.    20,    2010).            We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   AFFIRMED




                                             2